DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 5-9, 13-14, and 17-18 were amended in the reply filed December 7, 2021.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to Grote and the newly added claim amendments (Remarks, 10-11) have been fully considered but are moot in view of the new grounds of rejection.  Applicant's arguments regarding the findings of Official Notice (Remarks, 14-15) are not a sufficient traversal.  Although Applicant requests evidentiary support, the arguments do not "specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  MPEP 2144.03 C. (emphasis added).  Applicant provides no reasons why on-board vehicle computers are not old and well-known devices.  As the traversal is inadequate, the findings are considered admitted prior art.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim term "instantiation."

Claim Objections
Claims 18 and 20 are objected under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 3, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "the signal is configured to cause instantiation of an image capturing component of the wireless mobile device."  Specification supports receiving signals by the wireless device and separately using an image capturing component of the wireless device (e.g., ¶¶ 0080-82), but not the specific relationship where the signal causes instantiation of an image capturing component of the wireless mobile device.  The other independent claims recite analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the short range wireless communication."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grote, U.S. Pat. Pub. No.  2015/0294286 (Reference A of the PTO-892 part of paper no. 20211005) in view of Muirbrook, U.S. Pat. Pub. No.  2011/0258076 (Reference A of the attached PTO-892).
As per claims 1 and 18, teaches a system comprising: a non-transitory memory; and one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising: 
receiving a signal, by a wireless mobile device associated with a vehicle (¶ 0034); 
scanning, using the image capturing component of the wireless mobile device, a coded image presented on a screen of the hardware-based parking machine stationed within proximity to a parking lot (¶ 0065); 
transmitting a confirmation signal, responsive to scanning the coded image, to the hardware-based parking machine, wherein the confirmation signal includes parking payment information (¶¶ 0067-68); 
processing, based on the confirmation signal from the wireless mobile device, a payment transaction in accordance with the parking payment information (¶¶ 0069-70); 
determining that the payment transaction has been completed (¶ 0070); and 
responsive to determining that the payment transaction has been completed, transmitting an unlocking message to the hardware-based parking machine to unlock a secured area within the parking lot to enable the vehicle to enter or exit the parking lot (¶ 0070).
Grote does not explicitly teach the signal is in response to determination that the wireless mobile device is within a geographic vicinity of a hardware-based parking machine, wherein the signal is configured to cause instantiation of an image capturing component of the wireless mobile device.  Muirbrook teaches receiving a signal, by a wireless mobile device associated with a vehicle in response to determination that the wireless mobile device is within a geographic vicinity of a hardware-based parking machine, wherein the signal is configured to cause instantiation of an image capturing component of the wireless mobile device (¶ 0076, see also Fig. 4).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Muirbrook—namely, to conveniently launch the camera for the user to scan the coded image.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination 
As per claim 3, Grote in view of Muirbrook teaches claim 1 as above.  Grote further teaches the coded image is a matrix barcode (¶ 0065).  
As per claim 4, Grote in view of Muirbrook teaches claim 3 as above.  Grote further teaches the matrix barcode is a quick response (QR) code (¶ 0065).  
As per claim 6, Grote in view of Muirbrook teaches claim 1 as above.  Grote further teaches the signal received by the wireless mobile device includes a user-selectable message that includes a deep link (¶¶ 0066-68).  
As per claims 9, 11-12, and 14 Grote in view of Muirbrook teaches a method comprising: steps implementing the functionality of analogous claims 1, 3-4, and 6 (see citations and obviousness rationale above).  
As per claim 19, Grote in view of Muirbrook teaches claim 18 as above.  Grote further teaches the short range wireless communication includes one of a visual display of a quick response (QR) code (¶ 0034), near field communication (NFC) (¶ 0034), BLUETOOTH (¶ 0034), infrared, radio-frequency identification, and Wi-Fi.

Claims 2, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook as applied to claims 1, 9, and 18 above, further in view of Chia, et al., A Smart Parking and Reservation System for QR-Code-Based Car Park, Innovation in the High-Tech Economy, Contributions to Economics, Springer-Verlag Berlin Heidelberg, 2013, pgs. 91-101 (Reference U of the PTO-892 part of paper no. 20211005).
As per claims 2 and 10, Grote in view of Muirbrook teaches claims 1 and 9 as above.  The references do not explicitly teach the coded image identifies at least one of a parking stall number, a price for parking, and a length of time for parking.  Chia teaches the code includes reservation time length (§ 2.2; see also § 3—QR code contains more data because of the extra time). It would have been obvious to incorporate this element for the same reason it is useful in Chia—namely, in order to help confirm the transaction details.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose .

Claims 5, 7-8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook as applied to claims 1 and 9 above, further in view of Vossoughi, U.S. Pat. Pub. No.  2018/0225650 (Reference B of the PTO-892 part of paper no. 20211005).
As per claims 5 and 13, Grote in view of Muirbrook teaches claim 1 and 9 as above.  Although Grote suggests the elements (¶ 0024), the references do not explicitly teach the operations further comprises verifying the wireless mobile device before the payment transaction is processed in by matching, a first identifier within the confirmation signal sent by the wireless mobile device with a second identifier associated with the coded image.  Vossoughi more fully teaches verifying the device prior to payment by matching a broadcast signal with coded image IDs (¶ 0218); which would have been obvious to incorporate in order to reduce fraud (the same reason it is useful in Vossoughi).  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 7 and 16, Grote in view of Muirbrook teaches claims 1 and 9 as above.  The references do not explicitly teach the operations further comprises transmitting a digital coupon to the wireless mobile device; which is taught by Vossoughi (¶¶ 0054, 0196).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Vossoughi—namely, to promote a transaction.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 8 and 17, Grote in view of Muirbrook teaches claim 1 and 9 as above.  Grote further teaches the operations further comprises determining if an identifier associated with the confirmation signal transmitted from the wireless mobile device matches with one or more identifiers stored in database for the hardware-based parking machine (¶¶ 0024, 38).  In the alternative, Vossoughi also further teaches the operations further comprises determining if an identifier associated with the confirmation signal transmitted from the wireless mobile device matches with one or more identifiers stored in database for the hardware-based parking machine (¶ 0218).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Vossoughi—namely, to reduce fraud.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook as applied to claim 9 and above, further in view of Official Notice considered Admitted Prior Art. 
As per claim 15, Grote in view of Muirbrook teaches claim 9 as above.  The references do not explicitly teach the wireless mobile device is an on-board vehicle computer.  Official Notice was previously taken that on-board vehicle computer are old and well-known wireless devices.  This finding has not been adequately traversed and is considered admitted prior art.  It would have been prima facie obvious to incorporate this element because it is merely the simple substitution of one wireless device for another (e.g., a user's smartphone), where both are computerized devices serving the same purpose (coordinating parking transactions).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628